PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Gupta et al.
Application No. 16/709,687
Filed: December 10, 2019
Attorney Docket No. ARM0252 (P05856US1)
For: Circuit Architecture to Derive Higher Mux From Lower Mux Design
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed October 29, 2021, in response to the decision mailed October 5, 2021, dismissing the original petition to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed April 27, 2021. The issue fee was timely paid on July 26, 2021. No extensions of time could be obtained. Accordingly, the application became abandoned on July 27, 2021. A Notice of Abandonment was mailed July 30, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an oath or declaration for inventor Nicolass Klarinus Johannes van Winkelhoff, (2) the petition fee of $2,100, and (3) a proper statement of unintentional delay. 

This application is being referred to Office of Data Management for further processing in to a patent.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. All other inquiries concerning this application should be directed to the Office of Data Management at their customer service line (571) 272-4200. 

/APRIL M WISE/Paralegal Specialist, Office of Petitions